ORDER
This court having received and considered briefs and oral arguments in the above-styled case; and
Having read and considered the findings of fact and conclusions of law of the United States District Judge dated November 2, 1966; and
Having reviewed the testimonial record of the trial,
Hereby determines that said findings of fact are not clearly erroneous (See Fed.R.Civ.P. 52(a); United States v. Yellow Cab Co., 338 U.S. 338, 70 S.Ct. 177, 94 L.Ed. 150 (1949); In re Van Sweringen Corp., 155 F.2d 1009 (6th Cir. 1946)), and said conclusions of law (excepting only paragraph (9), which appears irrelevant to this litigation) are well founded; and
That the judgment of the United States District Court, entered November 28, 1966, should be and is hereby affirmed.